Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim 1 is pending in this application. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chowdhury et al.
Chowdhury et al. exemplify cationized oil palm empty fruit bunch fibers (CAEFB) impregnated with copper nanoparticles (page 26, right column; page 28).  The impregnated copper nanoparticles have an average size of about 17 nm (page 28, right column).  The copper nanoparticle impregnated fibers show “a prompt sterilization to both E. coli and S. aureus” (page 28, right column, Table 1 in particular).  
It is recognized that claim 1 recites a method of making the copper nanoparticles by the use of Ascocylindrica marina, which method is not taught by Chowdhury et al.  However, the method of making the copper nanoparticle fails to distinguish the claimed invention because the only method step that is actually required to inhibit growth of a microorganism, as claimed, is to contact a microorganism with copper nanoparticles having a mean diameter in the range of 10 to 30 nm.  In the absence of claim limitations that distinguish the prior art copper nanoparticles from the copper nanoparticles made by the method recited in the claims, it must be presumed that the metes and bounds of the Chowdhury’s copper nanoparticles are the same or indistinguishable from the metes and bounds of the currently claimed copper nanoparticles.     
Claim 1 is thereby anticipated.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699